Title: To James Madison from John Rhea, 14 January 1817
From: Rhea, John
To: Madison, James


        
          Dear Sir,
          Blountville, (sullivan Cy) 14 Jany. 1817.
        
        I had the honor of writting to You Some days past—and at that time did expect that this day I would have been a considerable distance from this place on the way to the city of Washington—but the stage disappointed me, hindered, probably, by bad Weather—and since then the days and nights have been very cold here. I am very anxious to have the pleasure of seeing You before the third of next March, and will be in the city if I can—information is here that the treaties lately concluded with the Chickasaw and Choctaw tribes of Indians are ratifyed—this is indeed pleasing information to me—& The treaty made with the Cherokees, if also ratifyed, will be additional cause of satisfaction. The advantages resulting from these treaties to the U States need not by me be enumerated—to You. The benefits to the Western States and territories arising from them are incalculable—permit to write to You: that among the many Grand Events of Your administration—the opening of so extensive a Country, as that which extends from the settlements of Tennessee to the Mobille Country, to a White population, is not among the least. It Yet remains, that a compromise, by some mode, be made with the Cherokee tribe of Indians, whereby the claim of that Tribe to Lands in Tennessee may be done away—that I hope in due time will also be accomplished—if that claim was removed the population of Tennessee would greatly increase—with the most sincere Esteem & regard I have the honor to be Your obt servt
        
          John Rhea
        
      